             Case 3:79-cv-01710-EMC Document 374 Filed 08/07/20 Page 1 of 2



1
                            UNITED STATES DISTRICT COURT
2
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
3

4

5
     TILLIE HARDWICK, ET AL.,                       Case No.: 5:79-CV-01710

6                   Plaintiffs,

7    vs.
                                                    [PROPOSED] ORDER ENTERING
8                                                   STIPULATION OF THE PARTIES TO
                                                    RESCHEDULE STATUS CONFERENCE
9                                                   ON BUENA VISTA RANCHERIA’S
     UNITED STATES OF AMERICA, ET AL.,              MOTION TO ENFORCE 1983
10
                    Defendants.                     STIPULATED JUDGMENT TO AUGUST
11                                                  11, 2020, AT 1:00 P.M.
12                                     [PROPOSED] ORDER
13

14          The Court orders that the status conference on the motion of Buena Vista Rancheria of

15   Me-Wuk to enforce the 1983 Stipulated Judgment be held on August 11, 2020 at 1:00 p.m.
16
     Hearing will be conducted by Zoom Webinar. Instructions forthcoming.
17
            It is so ordered.
18

19
            August 7, 2020
     Dated:____________________                 –––––––––––––––––––––––––––––––
                                                JUDGE EDWARD M. CHEN
20

21

22

23

24

25

26

27

28
            Case 3:79-cv-01710-EMC Document 374 Filed 08/07/20 Page 2 of 2



1    Tendered by:
2
     OCOTILLO LAW & POLICY PARTNERS, LLP
3    PADRAIC I. MCCOY (SBN 223341)
     E-Mail: McCoy@OLP-Partners.com
4    6650 Gunpark Drive, Suite 100
5    Boulder, Colorado 80301
     Telephone: (303) 500-7756
6    Facsimile: (303) 558-3893
7
     Attorneys for Movant, THE BUENA VISTA RANCHERIA
8    OF ME-WUK INDIANS, A FEDERALLY RECOGNIZED
     INDIAN TRIBE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
